Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filled on 8/26/21 have been considered but they are not persuasive.
Regarding applicant’s argument that the 2nd embodiment of Tanaka cannot be combined with Masui because Tanaka already discloses a 5th embodiment that is similar to Masui, the applicant argues that the motivation statement “providing electrical connections to the device that are conveniently located on one side of the package” is “not a legitimate reason to modify Tanaka’s device”. The examiner disagrees and points out that the applicant should provide a citation to the statue or the law that they believe precludes the office from making the combination. To the best of examiner’s knowledge it is legitimate to use other embodiments disclosed by the same reference as a teaching and/or as a motivation that demonstrates that a modification would be desirable, see MPEP 2144. The examiner further requests that the applicant provides specific reasons why they believe the combination of Tanaka and Masui would not result in “providing electrical connections to the device that are conveniently located on one side of the package”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Tanaka, Masui and Monadgemi references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Monadgemi provides a teaching that the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the function of the lead terminals described in the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Admitted Prior Art
The rejection of claims 5 and 8 (reflective layer on resin wall) based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations “the first upper protrusion and the second upper protrusion”.  There is insufficient antecedent basis for these limitations in the claim, since they are only disclosed in claim 6 and claim 20 does not depend on claim 6. 
For the purpose of examination the limitations as presented have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (5,327,443) hereinafter ‘443, and further in view of Masui et al. (5,557,116) found in IDS, hereinafter ‘116, ITOH et al. (2018/0331492) hereinafter ‘492 and Monadgemi et al. (2015/0003482) hereinafter ‘482.
Regarding claim 1, Figs 5-6 of ‘443 disclose a light source device comprising:
1. 	“a base [11a, 16a] comprising a bottom portion [11a] and a peripheral wall portion [16a], wherein the peripheral wall portion includes a first inner lateral surface [back wall near the first two electrodes], and a second inner lateral surface [front wall near the third electrode] that is opposite the first inner lateral surface; 
a semiconductor laser [15a] installed on an upper surface of the bottom portion via a sub-mount [13a]; 
a cap [17a] connected to an upper surface of the peripheral wall portion [16a], wherein the cap and the base define a sealed space; 
a translucent portion [glass] located in the cap [17a], the translucent portion being configured to transmit a beam [E] emitted from the semiconductor laser [15a]; and 
first lead terminal [22a] located in the sealed space and crossing from the first inner lateral surface [back wall] of the peripheral wall portion [16a] to the second inner lateral surface [front wall] of the peripheral wall portion.”
‘443 does not disclose:
1.	“second lead terminal located in the sealed space and crossing from the first inner lateral surface of the peripheral wall portion to the second inner lateral surface of the peripheral wall portion that is opposite to the first inner surface, 
wherein the semiconductor laser is located between the two lead terminals.”
The second embodiment of ‘443 (Figs 5 and 6) discloses a three lead terminals laser and photo-diode device where two of the leads are located on the back side of the package and the third lead is located on the front side of the package next to the photodiode 14a. However, this arrangement of leads can be inconvenient in terms of installing and connecting the device to other components, as it is more common to provide all three leads on one side of the package, as can be seen in the other embodiments of ‘443. Also, Figs 19 and 20 of ‘116 disclose a three leads LD-PD device inside the housing 131, wherein the LD 121 is located between the two lead terminals 126 and 127.
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of ‘116 into the device of ‘443 by using a long lead PD terminal (hereinafter 22b) on a supporting protrusion, symmetrical to the first LD terminal 22a on the supporting protrusion (on the left side of the housing), in the empty space on the right side of the housing instead of the short lead terminal on the front side of the housing, since the combination would yield the predictable result of providing electrical connections to the device that are conveniently located on one side of the laser package.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Combination of ‘443 and ‘116 does not disclose:
1.	“such that the first and the second lead terminals reach the second inner lateral surface”
Fig 6 of ‘443 discloses a protrusion in the peripheral wall of the housing that extends from the back wall to the front wall and reaches the front wall. The electrode 22a rests on this protrusion and extends almost all the way from the back wall to the front wall, but does not physically contacts the front wall, leaving a gap that is insignificant to the function and operation of the device. The examiner points out that since the peripheral wall of the housing is made of resin and is insulating the exact shape of the electrode is nothing more than a design layout consideration that does not have any effect on the function of the device. 
Furthermore, Fig 1 of ‘492 discloses a laser device 100 inside the housing 108, where the leads 104a and 104c extend all the way across housing 108 from the left back wall to the right front wall of the peripheral resin walls 106.
It would have been an obvious matter of design choice to one of ordinary skill in the art to make the lead terminals 22a and 22b cross all the way from the first inner lateral surface to reach the second inner lateral surface, since the examiner takes an official notice of the equivalence of lead terminals that are slightly shorter than the peripheral protrusion that they rest on and the lead terminals that are the same length as the peripheral protrusion that they rest on for their use in the laser packaging art and the selection of any of these known equivalents to provide electrical contacts to the laser would be within the level of one of ordinary skill in the art.
Combination of ‘443, and ‘116 discloses the light source device as described above, but does not disclose:
1.	“wherein (i) a distance from an upper surface of the bottom portion to an upper surface of the first lead terminal and (ii) a distance from the upper surface of the bottom portion to an upper surface of the second lead terminal, are greater than (iii) a distance from the upper surface of the bottom portion to an upper surface of the semiconductor laser.”
In other words, the reference does not disclose the top of the laser diode 15a to be lower than the tops of the lead terminals 22a and 22b, and instead discloses the top of the laser diode to be higher than the tops of the lead terminals. However, designing the relative heights of the top of the laser diode and the tops of the lead terminals as needed is well known in the art as evidenced by Figs 1-3, 6-7 of ‘482, which disclose that the top of the laser diode 108 can be lower, higher or at the same level as the top of the lead terminal 126.
It would have been an obvious matter of design choice to one of ordinary skill in the art to make the top of the laser diode lower than the tops of the lead terminals either by increasing the height of the lead terminals 22a,b or decreasing the thickness of the laser diode sub-mount 13a, since the ‘482 demonstrates the interchangeability of the top of the laser diode being lower, higher or at the same level as the top of the lead terminal for their use in the semiconductor device packaging art and the selection of any of these known equivalents to package a laser diode would be within the level of one of ordinary skill in the art.

Regarding claims 3, 8, 9, 11 and 12, combination of ‘443, ‘116 and ‘482 further discloses:	
3. 	“wherein the translucent portion [glass] is located in the cap [17a], the beam emitted from the semiconductor laser [15a] is reflected by a reflection surface [21a], and the reflected beam enters the translucent portion, and wherein the translucent portion [glass] is located on an optical axis of the beam [E] reflected by the reflection surface [21a].” 
8. 	“wherein the peripheral wall portion [16a] is formed of a resin material.” See col. 5 ln. 6-7
9. 	“wherein the light source device further comprises a photo diode [14a]. 
11.	“wherein the first and second inner lateral surfaces [back and front walls] of the peripheral wall portion [16a] are planar surfaces.” See Figs 5 and 6
12.	“wherein the first and second lead terminals [22a, 22b] cross linearly from the first inner lateral surface [back wall] of the peripheral wall portion [16a] to the second inner lateral surface [front wall] of the peripheral wall portion [16a] that is opposite to the first inner lateral surface.” See Figs 5 and 6
	Regarding claim 4, combination of ‘116, ‘443 and ‘482 discloses:
4.	“wherein:
a ratio of (i) the distance [L1] from the upper surface [top] of the bottom portion [11a] to the upper surface [top] of the first lead terminal [22a] to (ii) a distance [L2] from the upper surface [top] of the bottom portion [11a] to a lower surface [bottom] of the cap [17a], is less than 1 [L1/L2 < 1 since L1 is smaller than L2] and 
a ratio of (i) the distance [L1] from the upper surface [top] of the bottom portion [11a] to the upper surface [top] of the second lead terminal [22b] to (ii) the distance [L2] from the upper surface [top] of the bottom portion [11a] to the lower surface [bottom] of the cap [17a], is less than 1 [L1/L2 < 1 since L1 is smaller than L2].”
‘443 discloses the claimed invention except for “a ratio L1/L2 > 0.8”. However, internal dimensions of the laser package are result effective variables that affect the internal volume of the laser package. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the dimensions of L1 and L2 to satisfy the claimed range, since the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 5, combination of ‘443, ‘482 and ‘116 discloses the light source device as described above, in addition the ‘116 discloses that the casing [131] can be covered with a light absorbing layer [Fig 35:186] to absorb stray laser light, but does not disclose the material of layer 186 to be made of metal, i.e. reflective.
However, this feature is well known in the art, as is further evidenced by APA and supported by JP2012-070007.
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of APA into the device of ‘443, ‘492 and ‘116 by using a resin casing with a metal film covering the inside walls without contacting the lead terminals, since the combination would yield the predictable result of shielding the resin casing without shorting the leads.
5. 	“wherein a reflective layer [186 of ‘116] is located on an inner wall of the peripheral wall portion [16a], and the reflective layer is not in contact with the lead terminals [22a, 22b].”
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 6, combination of ‘443, ‘482 and ‘116 discloses the light source device as described above, in addition:
6.	“wherein: the peripheral wall portion [16a] includes a third inner lateral surface [left side wall], and a fourth inner lateral surface [right side wall] that is opposite the third inner lateral surface, and 
the base [16a, 11a] comprises: 
a first lower protrusion [support structure on the left side for the lead terminal 22a] that extends inward from the third inner lateral surface [left side wall] of the peripheral wall portion and contacts a lower surface [bottom] of the first lead terminal [22a], and 
a second lower protrusion [support structure on the left side for the lead terminal 22b] that extends inward from the fourth inner lateral surface [right side wall] of the peripheral wall portion and contacts a lower surface [bottom] of the second lead terminal [22b].”
But does not disclose:
“a first upper protrusion that extends inward from the third inner lateral surface of the peripheral wall portion and contacts an outer lateral surface of the first lead terminal, 
a second upper protrusion that extends inward from the fourth inner lateral surface of the peripheral wall portion and contacts an outer lateral surface of the second lead terminal”
The prior art discloses a device where the left and right side walls of the housing 16a are flat and abut the lateral sides of the electrodes directly, and does not disclose a device where the electrodes are positioned a short distance away from the side walls and to compensate the side walls have small protrusions extending inward so as to abut the lateral sides of the electrodes.
However, the peripheral walls of the laser housing are made of resin that is shaped by a mold into any desirable shape. For example Fig 1 of ‘492 illustrates sidewalls 120 which are flat, while Fig 4 illustrates side walls 220 that have indentations and protrusions, and Fig 6 illustrates indentations and protrusions in different shapes. Also, Fig 4 of 2015/0255949 illustrates a laser housing shaped to have many different protrusions both inside and outside. 
In other words, the evidence suggests that the shape of the housing can be easily chosen by the designer, and the claimed first and second upper protrusions do not have any special function other than to fill an empty space between the electrodes and the sidewalls of the housing.
The particular shape of the resin housing is a matter of design choice that does not have an effect on the performance of the device, and which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed upper protrusions is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Regarding claims 14 and 15, combination of ‘443, ‘482 and ‘116 discloses the light source device as described above, in addition:
14,15. 	“wherein: the bottom portion [11a] and the peripheral wall portion [16a] are formed as separate pieces.”
	But does not disclose: 
“the peripheral wall portion surrounds and contacts outer lateral surfaces of the bottom portion.”  
	Fig 5 of ‘443 discloses that the resin portion 16a sits flat on top of the metal portion 11a. However, Figs 16, 18, 22, 23 and 26 of ‘443 disclose that in other embodiments the resin portion 16 surrounds and contacts the outer lateral surfaces of the bottom portion 11. This concept is also illustrated in Fig 1 of ‘492 which discloses the resin portion 106 that surrounds outer lateral surfaces of the bottom portion 104c.
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of ‘492 or 8th or 9th embodiments ‘443 into the 2nd embodiment of ‘443 by using a resin mold 16 that is shaped around the lateral outer sides of the bottom portion 11 instead of a resin mold that sits flat on top of bottom portion 11, since the combination would yield the predictable result of a laser housing that has a good grip on the bottom portion.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claims 13, 16-20, combination of ‘443, ‘482, ‘492 and ‘116 discloses the light source device as described above, in addition:
13,16. 	“wherein the peripheral wall portion [16a], the first upper protrusion, the second upper protrusion, the first lower protrusion, and the second lower protrusion are formed of a resin material.”  See col. 5 ln. 6-7
17,18. 	“wherein the bottom portion [11a] is formed of a metal material.” See col. 4 ln. 20-22  
19,20. 	“wherein: -5-4841-5343-6399.1Atty. Dkt. No. 100415-0312a distance from the upper surface of the bottom portion to an upper surface of the first upper protrusion is less than a distance from the upper surface of the bottom portion to the upper surface of the peripheral wall portion, and a distance from the upper surface of the bottom portion to an upper surface of the second upper protrusion is less than the distance from the upper surface of the bottom portion to the upper surface of the peripheral wall portion.” The upper protrusions from the peripheral walls are inherently lower than the peripheral walls, if they were the same height as the peripheral walls then they would be indistinguishable from the peripheral walls, if they were taller than the peripheral walls then they would not fit inside the package.

Priority
Receipt is acknowledged of certified copies of papers and translations required by 37 CFR 1.55.
The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. JP 2017-188531, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no disclosure of a photo-diode and the associated lead terminals in the prior filed application, therefore the earlies priority date given to the claims containing these limitations is 9/25/18.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 11-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828